DETAILED ACTION
Claims 1-10 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,991,547. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending Application 17/212,307

U.S. Patent 10,991,547
1. A method of forming a variable etch depth profile in a substrate, comprising

providing a substrate;

providing a carrier, the carrier comprising a first carrier body coupled with a second carrier body, the substrate coupled 

convolving a first edge of the edges in a first opening with a beam from a processing tool to create a convolved beam, the convolved beam to etch a work area of the substrate exposed by the first opening to create a variable etch depth profile in the substrate proximate to the first edge; and

decreasing a current density of the beam as the beam transitions from an edge of the first carrier body into an opening of the first carrier body.

2. The method of claim 1, further comprising increasing a current density of the beam as the beam transitions from a masked area of the substrate to an edge of the first carrier body.



    2. The method of claim 1, further comprising decreasing a current density of the beam as the beam transitions from an edge of the first carrier body into an opening of the first carrier body.


3. The method of claim 1, wherein increasing the current density comprises increasing a duty cycle of the beam, reducing a scan rate of the beam, or a combination thereof.
4. The method of claim 2, the variable etch depth profile having a plurality of angled structures along a plane of the substrate, the plurality of angled structures to define a depth profile that varies along a length of the depth profile, across a width of the first opening, the length parallel to the plane of the substrate.

4. The method of claim 1, the variable etch depth profile having a plurality of angled structures along a plane of the substrate, the plurality of angled structures to define a depth profile that varies along a length of the depth profile, across a width of the first opening, the length parallel to the plane of the substrate.
5. The method of claim 4, wherein the shape of the edge comprises a square edge, the square edge to convolve with the beam to form a variable etch depth 




scanning, by a processing tool, a beam across the openings;

processing, with the processing tool, the work areas on the first side of the substrate via the one or more openings to convolve the edges with the beam from the processing tool to create convolved beams, each convolved beam to etch one of the work areas of the substrate to create a variable etch depth profile in the substrate proximate to a corresponding one of the edges on the first side of the substrate; and

decreasing a current density of the beam as the beam transitions from an edge of the first carrier body into an opening of the first carrier body
7. The method of claim 6, wherein the first carrier body masks every other row of devices during the processing, wherein every other row of devices has a different diffractive optical element.


8. The method of claim 6, further comprising increasing a current density of the beam as the beam transitions from a masked area of the first carrier body to an edge of one of the openings of the first carrier body to adjust an etch depth associated with diffraction of the beam convolved with the edge of the mask, a diffraction profile of the convolved beam based on a frequency of the beam, a shape of the beam, and a shape of the edge.

7. The method of claim 6, further comprising increasing a current density of the beam as the beam transitions from a masked area of the first carrier body to an edge of one of the openings of the first carrier body to adjust an etch depth associated with diffraction of the beam convolved with the edge of the mask, a diffraction profile of the convolved beam based on a frequency of the beam, a shape of the beam, and a shape of the edge.
9. The method of claim 8, wherein increasing the current density comprises increasing a duty cycle of the beam, reducing a scan rate of the beam, or a combination thereof.

8. The method of claim 7, wherein increasing the current density comprises increasing a duty cycle of the beam, reducing a scan rate of the beam, or a combination thereof.
10. The method of claim 8, further comprising chamfering the edge to create a chamfered edge, the chamfered edge to reduce the length of the variable etch depth profile and to increase an average depth of the variable etch depth profile in relation to the current density of the beam.

10. The method of claim 9, further comprising chamfering the edge to create a chamfered edge, the chamfered edge to reduce the length of the variable etch depth profile and to increase an average depth of the variable etch depth profile in relation to the current density of the beam.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713